      Case 2:16-cv-04376-JHS Document 136 Filed 01/27/20 Page 1 of 13




                    IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF PENNSYLVANIA


    JAMES M. FRANCIS,                                :
                                                     :
          Plaintiff,                                 :
                                                     :    CIVIL ACTION NO.
          v.                                         :
                                                     :    2:16-cv-04376-JHS
    JOHANNA ML FRANCIS,                              :
                                                     :
          Defendant.                                 :




                        PLAINTIFF’S PRETRIAL MEMORANDUM




         Plaintiff, James M. Francis, by his counsel, respectfully submits this pretrial

memorandum pursuant to paragraph 6 of the Court’s Seventh Amended Scheduling

Order and Rule 16.1(c) of the Local Rules of Civil Procedure.


1.       Factual Summary of Plaintiff’s Contentions

         Plaintiff instituted this action, in his own right and as the assignee of Francis

Family Investments LLC (“Francis Family”) to resolve long standing business disputes

between Defendant (his daughter) and himself regarding various family business

interests. In Counts I and II, 1 Plaintiff seeks a distribution of assets/damages resulting

from Defendant’s breach of the parties’ Partnering Agreement in regards to the property

located at 232 S. 3rd Street (“232 S 3rd”). Pursuant to the Partnering Agreement,

Plaintiff held a 50% interest and Defendant a 50% interest in that property, together


1Although relying on the averments made in Count I of the Complaint, Plaintiff will not be pursuing a claim
of quiet title at trial.



                                                     1
     Case 2:16-cv-04376-JHS Document 136 Filed 01/27/20 Page 2 of 13



with a 50%-50% interest in certain vehicles. Counts III and IV2 arise out of Defendant’s

waste and mismanagement relating to her control of two properties in Brooklyn, NY (61

Greene Avenue and 301 Washington Avenue, collectively the “Brooklyn Properties”),

which mismanagement includes her unauthorized transfer of the interests in the entities

that owned the Brooklyn Properties. Count V arises out of Defendant’s waste and

mismanagement as the General Partner of entities that owned additional Philadelphia

properties (collectively, the “Philadelphia Properties”) for the benefit of Plaintiff through

Francis Family: 115-117 North Third Street (“115-117 N 3rd”), owned by Olde North

Third, LP (“ONT”) and 207-209 Monroe Street (“207-209 Monroe”) and 718-724 South

Second Street (718-724 S 2nd”), owned respectively by Queens Mews South, LP (“QMS”)

and Queens Mews West, LP (“QMW”). In her role as General Partner, Defendant

engaged in waste, mismanagement and self-dealing causing each of these entities to

default on loans made to them by TD Bank, N.A. The QMS and QMW properties were

sold at Sheriff’s sale; while Mr, Francis intervened and negotiated a forbearance

agreement for ONT, the property was ultimately foreclosed upon as well. In both

instances, however, Plaintiff (and his assignees) sustained substantial losses caused by

Defendant’s conduct.


         Defendant’s counterclaims contest Mr. Francis’s controlling interest in Francis

Family, claim that Mr. Francis’s actions to mitigate the loss attributable to Defendant’s

mismanagement were unauthorized and constituted tortious interference with

Defendant’s business relations, and further characterize said actions to mitigate such

loss as waste and mismanagement, unjust enrichment, interference with business

relations, and conversion. Contrary to these allegations, Mr. Francis acted within his

authority and to the benefit of the properties to mitigate the loss attributable to

Defendant’s conduct.


2 Although relying on the averments made in Count III of the Complaint, Plaintiff will not be pursuing a
claim of fraudulent transfer at trial.



                                                      2
     Case 2:16-cv-04376-JHS Document 136 Filed 01/27/20 Page 3 of 13



2.        Plaintiff’s Witnesses and Nature of Expected Testimony

     a.         James M. Francis

Mr. Francis will be the principal witness for Plaintiff and will testify as to all of Plaintiff’s
claims. Specifically, Mr. Francis is expected to testify regarding the following:

          i.      Count II
                  Breach of the Partnering Agreement

                  1.    The 2003 Partnering Agreement and Contribution Agreement
                        entered into by Mr. Francis and Defendant regarding Philadelphia
                        properties which Mr. Francis and Defendant intended to develop.

                  2.    The circumstances regarding the purchase and financing of 232 S.
                        3rd in Philadelphia, owned and financed by Defendant but
                        purchased with a down payment from Mr. Francis, and subject to
                        the Partnering and Contribution Agreements.

                  3.    Mr. Francis’s attempts to develop 232 S 3rd through the design
                        and build companies that he owns and manages (Phoenix Design
                        and Development, inter alia).

                  4.    The decline of 232 S. 3rd due to Defendant’s mismanagement,
                        resulting in a conservatorship action against the property, multiple
                        judgments, and delinquent city taxes.

          ii.     Count III
                  Waste and Mismanagement (Brooklyn Properties)

                  1.    Mr. Francis’s original ownership of the Brooklyn Properties, both
                        personally and through entities wholly owned by him, and their
                        subsequent contribution to an entity called Etienne Estates LCC, a
                        New York limited liability company (“EE NY”)

                  2.    Defendant’s purchase of 90% interest in EE NY in exchange for a
                        $810,000 promissory note to FF Investments LLC (“FF”), an
                        entity owned by Mr. Francis.




                                               3
Case 2:16-cv-04376-JHS Document 136 Filed 01/27/20 Page 4 of 13



        3.    Defendant’s failure to make payments on the note, leading to her
              transferring a 41% interest in EE NY back to FF for a reduction of
              her principal owed. FF then transferred a 51% interest in EE NY to
              Francis Family as a capital contribution.

        4.    The origination and organization of Francis Family, its purpose,
              operating agreement, membership, membership terms,
              membership interests, capital contributions, capital accounts, and
              circumstances of its initial management by Defendant.

        5.    The financing of the Brooklyn Properties for development and the
              funds available through financing for continued management by
              Defendant.

        6.    Defendant’s failure as manager of Francis Family to conform with
              the Francis Family operating agreement where, unbeknownst to
              Mr. Francis, she transferred without authority 41% of Francis
              Family’s interest in EE NY to herself.

        7.    The division and transfer of the Brooklyn Properties to respective
              entities: 61 Greene Avenue to Etienne Estates on Greene (“EE on
              G”) and 301 Washington Avenue to Etienne Estates at Washington
              (“EE at W”).

        8.    The changing nature of Mr. Francis’s business relationship with
              Defendant.

        9.    Mr. Francis’s discovery that, notwithstanding sufficient financing
              and capital contributions to assure the satisfaction of EE on G’s
              obligations, 61 Greene Avenue was in foreclosure.

        10.   Mr. Francis’s actions to mitigate the loss due to Defendant’s
              mismanagement of the Brooklyn Properties, including removing
              her as manager of Francis Family, FF, EE on G, and EE at W.

        11.   Mr. Francis’s discovery that Defendant had failed as manager to
              credit his Francis Family capital account for his capitol
              contributions in regard to the Brooklyn Properties.



                                    4
Case 2:16-cv-04376-JHS Document 136 Filed 01/27/20 Page 5 of 13



              12.      Mr. Francis’s discovery that Defendant had mismanaged Francis
                       Family’s interest in the Brooklyn Properties, transferring a
                       significant portion of said interest to herself and significantly
                       reducing the assets of Francis Family.

              13.      Mr. Francis’s investigation of cash flow for EE on G and EE at W
                       and the lack of accountability for the refinance proceeds and
                       capital contributions during Defendant’s management of those
                       entities, which management resulted in foreclosure action and
                       bankruptcy action.

              14.      Mr. Francis’s understanding of the value of the Brooklyn
                       Properties as developed, which value (roughly $7,073,000.00),
                       less costs, represents a loss to Mr. Francis through Francis Family
                       as a result of Defendant’s mismanagement, as well as the rental
                       value of the Brooklyn properties (roughly $40,000/mo), which
                       represents an ongoing loss to Mr. Francis through Francis Family.

  iii.        Count V
              Waste and Mismanagement (Philadelphia Properties)

         1.         As to Old North Third

              a.       The origination and organization of FFamily Investment ONT
                       LLC, subsequently re-named FFamily Investments LP LLC
                       (“FFamily”), owned by Francis Family.

              b.       The origination and organization of Old North Third LP (“ONT”),
                       its purpose, ownership, operating agreement, partners,
                       partnership terms, partnership interests, capital contributions,
                       capital accounts, and initial management by general partnership
                       entities owned by Defendant.

              c.       Purchase and financing of 115-117 N 3rd by ONT and subsequent
                       refinancing for development.

              d.       ONT’s agreement with Mr. Francis’s development company,
                       Phoenix Groups Design-Build LLC (“Phoenix”), to develop the
                       property.


                                            5
Case 2:16-cv-04376-JHS Document 136 Filed 01/27/20 Page 6 of 13



          e.     Terms of the TD Bank construction loan regarding use of funds for
                 development.

          f.     Defendant’s failure to consistently process requisitions from
                 Phoenix to make funds from TD Bank available for continued
                 development.

          g.     Defendant’s failure to pay the interest on the TD Bank loan,
                 notwithstanding sufficient funds and an interest reserve provided
                 for in the terms of the loan, resulting in a default.

          h.     Mr. Francis’s actions to mitigate the loss due to Defendant’s
                 mismanagement of ONT, including removing her entity as general
                 partner.

          i.     Mr. Francis’s efforts to save ONT from foreclosure, including re-
                 opening a confessed judgment against both ONT and Defendant as
                 guarantor, and negotiating a forbearance agreement.

          j.     Mr. Francis’s efforts to comply with the forbearance agreement,
                 including the filing of tax records where Defendant had failed to
                 do so, leading to his discovery that $124,087.00 in funds had been
                 diverted by Defendant from the TD Bank loan — which
                 construction loan was governed by an agreement strictly
                 regulating the use of funds — to Defendant’s entity.

          k.     The appraised value of the ONT property as developed
                 ($7,912,275.00) which value, less costs, represents loss to Mr.
                 Francis through FFamily and Francis Family as a result of
                 Defendant’s waste and mismanagement.

     2.        As to Queens Mews South and Queens Mews West

          a.     The purchase of 207-209 Monroe Street and 718-724 S 2nd Street
                 by either Defendant (with Mr. Francis contributing the down
                 payment) or Mr. Francis through his entity Felix Court, and the
                 financing for said purchases.




                                        6
Case 2:16-cv-04376-JHS Document 136 Filed 01/27/20 Page 7 of 13



        b.   The origination and organization of Queens Mews South
             LP(“QMS”) and Queen Mews West LP(“QMW”) (Collectively
             “QM”), their purpose, ownership, operating agreements, partners,
             partnership terms, partnership interests, capital contributions,
             capital accounts, and initial management by general partnership
             entities owned by Defendant.

        c.   The contributions of 207-209 Monroe Street and 718-724 S 2nd
             Street to QMS and QMW respectively, and the financing for their
             development by TD Bank.

        d.   Phoenix’s plans for the development of the QM properties, and its
             inability to carry through with development due to Defendant’s
             waste and mismanagement.

        e.   Defendant’s default on the TD Bank loan, despite sufficient funds
             and a reserve for interest payments provided for in the terms of
             the loan.

        f.   Mr. Francis’s actions to mitigate the loss due to Defendant’s
             mismanagement of QM, including removing her entity as general
             partner from QMS and QMW.

        g.   Mr. Francis’s efforts to save QM from foreclosure, which was
             ultimately unsuccessful despite his efforts. The QM properties
             were sold at sheriff sale.

        h.   The appraised value of the QM properties as developed
             ($7,856,000.00) which value, less costs, represents loss to Mr.
             Francis through FFamily and Francis Family as a result of
             Defendant’s waste and mismanagement.

        i.   Mr. Francis’s discovery that Defendant had failed as manager of
             Francis Family to credit his Francis family capital account for his
             capital contributions in regard to QM, leading to additional losses
             in regard to the value of his Francis Family capital account.




                                    7
Case 2:16-cv-04376-JHS Document 136 Filed 01/27/20 Page 8 of 13



  iv.        Counterclaims

        1.        Counterclaim Count I, Declaratory Judgment & Count IV,
                  Tortious Interference

             a.      The original members of Francis Family were Defendant and FF,
                     wholly owned by Mr. Francis, with FF having a controlling
                     interest. Subsequent members of the Francis family were listed in
                     an attached schedule as additional members with an assigned
                     interest. However, the Francis Family Operating Agreement
                     (“Agreement”) provided that no member could be admitted as an
                     additional member without the execution of an admission
                     agreement and the payment of a capital contribution. No
                     additional member satisfied this requirement.

             b.      Moreover the Agreement indicates that no member shall be
                     entitled to exercise any voting rights until they pay the required
                     capital contribution. No member besides Mr. Francis did so.
                     Defendant made no capital contribution to Francis Family. Mr.
                     Francis made capital contributions to all the entities at issue, for
                     the benefit of Francis Family, during their purchase, development,
                     and to save them from Defendant’s waste and mismanagement.
                     Consequentially Mr. Francis has always been the only member to
                     exercise voting authority on behalf of Francis Family.

             c.      Through his authority over Francis Family, Mr. Francis’s actions
                     to mitigate the losses to Francis Family resulting from Defendant’s
                     waste and mismanagement were in accordance with the
                     Agreement as well as the operating agreements and limited
                     partnership agreements governing the entities over which Francis
                     Family had a controlling interest.

             d.      As such, his removal of defendant as manager of the pertinent
                     entities, and his management of same, is appropriate, in
                     accordance with the governing agreements, and done in the best
                     interest of Francis Family and the entities it owns.




                                           8
Case 2:16-cv-04376-JHS Document 136 Filed 01/27/20 Page 9 of 13



          e.      Said removal did not interfere with a business relationship as
                  Defendant did not have business relationships with the entities in
                  question — rather her roles as manager or general partner were
                  governed by the pertinent agreements which provided for her
                  removal under the circumstances in question.

     2.        Counterclaim Count II, Waste and Mismanagement, Count
               III, Unjust Enrichment, Count V, Conversion

          a.      The origination and organization of TrisVanDivi Court LP
                  (“TVD”), its purpose, ownership, operating agreements, partners,
                  partnership terms, partnership interests, capital contributions,
                  capital accounts, and initial management by general partnership
                  entities owned by Defendant.

          b.      Purchase of 312 Monroe Street by TVD and financing by
                  Independent Mortgage Company (“IMC”).

          c.      Phoenix’s plan to develop TVD.

          d.      Defendant’s failure to manage payments to Phoenix and to IMC,
                  leading to a confession of judgment by IMC.

          e.      The plan to avoid a judgment and loss of the property in
                  foreclosure by merging TVD with a new entity, Three 12 LP, and
                  having another entity, Pemberton Asset LLC, purchase the
                  mortgage from IMC.

          f.      The breakdown of the plan to merge TVD with Three 12 LP due to
                  a title problem with 312 Monroe Street attributable to the title
                  company.

          g.      Phoenix plans to continue the development of 312 Monroe Street

          h.      The subsequent plan to convey a deed in lieu of foreclosure from
                  TVD to a new unrelated purchaser, 312 Monroe Partners, and the
                  satisfaction of the judgment lien against Defendant.




                                       9
Case 2:16-cv-04376-JHS Document 136 Filed 01/27/20 Page 10 of 13



              i.      The resulting extinguishment of Defendant’s profit and loss
                      interest in TVD.

              j.      Financing and development of the property by 312 Monroe
                      Partners, and its eventual sale.

              k.      Mr. Francis did not profit from the transaction, his entities were
                      reimbursed for capital contributions or for work performed, his
                      efforts reduced Defendant’s debt, and in any event in accordance
                      with the governing agreements and as a result of the confession of
                      judgment, merger, and deed in lieu, Defendant is owed nothing
                      from this transaction.

              l.      Similarly, Mr. Francis has not profited from the forbearance
                      agreement and resulting TD Bank loan for 115-117 N. 3rd Street.
                      His efforts reduced Defendant’s debt, and in any event in
                      accordance with the governing agreements and as a result of the
                      confession of judgment, and forbearance agreement, Defendant is
                      owed nothing from this transaction.

  b.          Jerry Lutnick, CPA

       i.          Accounting of capital contributions made by Mr. Francis to various
                   entities that should have been attributed to his Francis Family capital
                   account.

       ii.         Preparation of taxes for various entities and for Defendant.

       iii.        The nature of the transactions to save 312 Monroe from foreclosure
                   and his investment in same.

  c.          Kendall V. Jones, TD Bank

       i.          The nature of TD Bank’s construction loans to the entities developing
                   the Philadelphia Properties, the terms and conditions of same.

       ii.         The circumstances of the defaults of ONT and QM.

  d.          Gwynn Glasgow



                                            10
     Case 2:16-cv-04376-JHS Document 136 Filed 01/27/20 Page 11 of 13



            i.       Ms. Glasgow is a bookkeeper who worked with Mr. Francis from
                     approximately 2012 to the present.

            ii.      The preparation of certain financial reports in accordance with TD
                     Bank’s requirements following the forbearance agreement for ONT,
                     and the discovery therein of $124,087.00 in funds which been
                     diverted to an entity controlled by Defendant.

3.     Monetary Damages and Other Relief

Mr. Francis has sought an accounting as a remedy, as a specific determination of the

extent of defendant’s waste and mismanagement is otherwise impossible due to her

failure to provide regular reports to Mr. Francis in accordance with the pertinent

agreements. Moreover, Mr. Francis seeks as a remedy specific performance of the

Partnering Agreement as to the property 232 S 3rd Street. Additionally, Mr. Francis lists

the following items of monetary damages and economic loss claimed:


       a.         Loss of realized value of Brooklyn Properties as-developed due to
                  defendant’s waste and mismanagement.

       b.         Loss of rental income of the Brooklyn Properties as-developed due to the
                  defendant’s waste and mismanagement.

       c.         Loss of percentage interest ownership in Brooklyn Properties through
                  Francis Family due to defendant’s waste and mismanagement.

       d.         Loss of value to Mr. Francis’s Francis Family capital account due to
                  defendant’s failure to credit his capital contributions through waste and
                  mismanagement.

       e.         Loss of realized value of QM Properties as-developed due to defendant’s
                  waste and mismanagement.

       f.         Loss of realized value of ONT Properties as-developed due to defendant’s
                  waste and mismanagement.




                                              11
     Case 2:16-cv-04376-JHS Document 136 Filed 01/27/20 Page 12 of 13



4.     Stipulations

       Mr. Francis would be amenable to stipulating to certain facts such as the

ownership, formation, and succession of various relevant business entities, the

acquisition and ownership of relevant properties, and the admissibility and authenticity

of agreements and documents relating to same. The parties are engaged in ongoing and

productive discussions regarding stipulations.


       Mr. Francis respectfully reserves the right to amend his complaint and/or his

answer to defendant’s putative counterclaims if and as necessary to conform to the

evidence and legal theories established at trial.


                                              Respectfully submitted,


                                              /s/ Alexandre N. Turner
                                              Alexandre N. Turner
                                              alex@turnerlawofficesllc.com
                                              1500 Walnut Street, 21st Floor
                                              Philadelphia, Pennsylvania 19102
                                              Telephone: (267) 225-6628
                                              Facsimile: (267) 535-5682
Dated: January 27, 2020




                                             12
   Case 2:16-cv-04376-JHS Document 136 Filed 01/27/20 Page 13 of 13



                           CERTIFICATE OF SERVICE

      I hereby certify that on January 27, 2020, I caused a copy of plaintiff’s foregoing

pretrial memorandum to be served via email upon:


                           Dimitri Karapelou, Esquire
                           Two Penn Center
                           1500 JFK Boulevard, Suite 920
                           Philadelphia, PA 19102
                           dkarapelou@karapeloulaw.com




                                           /s/ Alexandre N. Turner
                                           Alexandre N. Turner
                                           alex@turnerlawofficesllc.com
                                           Land Title Building
                                           100 South Broad Street, Suite 715
                                           Philadelphia, Pennsylvania 19110
                                           Telephone: (267) 225-6628
                                           Facsimile: (267) 535-5682




                                          13
